KAREN R. BAKER, Justice, concurring. I agree that we must affirm the circuit court’s denial of Halpaine’s motion to dismiss the charge of criminal nonsupport. However, I write separately because I am concerned with the circuit court’s finding that Halpaine had been held in criminal contempt for nonsupport. Instead, he was compelled to pay court-ordered support through civil-contempt proceedings. Each order conditioned imprisonment on |9Halpaine’s payment of the child-support arrearage, but we do not have a record to show the conditions of his releases. Where, as here, the penalty is conditioned upon an act within Halpaine’s control, payment of child-support arrearages and fines, the relief is civil in nature. See Fitzhugh v. State, 296 Ark. 137, 752 S.W.2d 275 (1988). In the prior proceedings, Halpaine carried the keys to his prison in his own pocket. Accordingly, I believe that Halpaine was previously held in civil contempt, and double jeopardy did not bar prosecution for criminal nonsupport.